A\Y Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 1 of 17
| ’

UNITED STATES DISTRICT COURT NOV 2 9 2999
Mark (|. «,,.
NORTHERN DISTRICT OF OKLAHOMA US, DISTRICT GcClerk
RT
1) NEW DOMINION, LLC,

Plaintiff, 20 CV- 59 2 JED a CDL

VS. Case No. 20-cv-

1) H&P INVESTMENTS, LLC
Defendant. JURY TRIAL DEMANDED

 

 

NOTICE OF REMOVAL OF ACTION
TO: THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

OKLAHOMA; THE DISTRICT COURT OF TULSA COUNTY OF THE STATE OF

OKLAHOMA; AND NEW DOMINION, LLC, PLAINTIFF:

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant
H&P Investments, LLC (“H&P”) hereby removes this matter from District Court of Tulsa
County of the State of Oklahoma, to the United States District Court for the Northern District of
Oklahoma.

L. The United States District Court for the Northern District of Oklahoma has
original jurisdiction over this matter pursuant to 28 U.S.C § 1332. This action is removable
pursuant to 28 U.S.C. § 1441, as it is a civil action between citizens of different states and the
amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

2. This action is removable to this Court, as this Court is the district embracing the
place where the state court action is pending. 28 U.S.C. § 1441(a).

3. On October 21, 2020, an action was commenced in the District Court of Tulsa

County of the State of Oklahoma captioned New Dominion, LLC, v. H&P Investments, LLC,

Case No. CJ-2020-3216 (“State Court Action”). In accordance with 28 U.S.C. § 1446(a) and

00
w
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 2 of 17

LCvR81.2 a copy of the original State Court Petition is attached as Exhibit A, and a copy of the
docket sheet and all other filings in the State Court Action are attached as Exhibit B.

4. The District Court for Tulsa County, Oklahoma is located within the United
States District for the Northern District of Oklahoma. Accordingly, venue is proper in the
Northern District of Oklahoma pursuant to 28 U.S.C. § 1446(a).

5. Plaintiff New Dominion, LLC (“NDL”) alleges in its Petition that it is an
Oklahoma limited liability company with its principal place of business in Oklahoma. [Ex. A,
Pet. {1]. NDL’s members are (a) the David J. Charnicky Trust dated February 7, 2005, a citizen
of Oklahoma; and (b) Chernico Exploration, Inc., a citizen of Oklahoma. [See NDL Disclosure
Statement Identifying Constituents of NDL, Dkt. No. 17, filed Case No. CIV-17-703-D, in the
United States District Court for the Western District of Oklahoma, attached hereto as Exhibit C].

6. Defendant H&P Investments, LLC is a Delaware limited liability company with
its principal place of business in Birmingham, Alabama. H&P Investments, LLC’s members are
(a) W. Cobb Hazelrig, an individual and citizen of Alabama; (b) Robert L. Pike, an individual
and citizen of Florida; (c) J. Keith Hazelrig, an individual and citizen of Alabama; (d) Linda
Barstein, an individual and citizen of Alabama; and (e) William Shelton Pritchard, III, an
individual and citizen of Alabama.

7. Accordingly, complete diversity of citizenship exists between Plaintiff and
Defendant pursuant to 28 U.S.C. § 1332(a)(2).

8. In the State Court Action, Plaintiff NDL seeks a declaratory judgment regarding
whether it is proper for NDL as operator of certain oil and gas and saltwater disposal wells, in
which H&P participates as a working interest owner, to charge H&P certain costs and expenses

under the parties’ participation and joint operating agreements. [Ex. A, Pet. at J 6-10].
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 3 of 17

9. Specifically H&P disputes monthly costs and expenses charged by NDL for fees
under the Production Revenue Standards Act (“PRSA”), earthquake legal charges, charges by
NDL affiliated entities for equipment transportation and pumper and/or labor costs, saltwater
disposal costs, overhead on inactive wells and incorrect severance taxes. These disputes form the
basis for the declaratory judgment sought by NDL in the State Court Action. [Ex. A, Petition,
419-10].

10. ‘In its Petition, NDL states that it is not seeking money damages and asks the court
to find that NDL’s charges to H&P are valid. [Ex. A, Pet., [13 & Prayer for Relief]. According,
to H&P’s accounting records, NDL has over charged H&P an amount exceeding $75,000.00,
exclusive of interest and costs. For example, the PRSA fees which NDL improperly charged
H&P, for 2019 alone, exceed $75,000.00, exclusive of interest and costs. Thus, the amount in
controversy is in excess of the amount required for diversity jurisdiction, pursuant to 28 U.S.C. §
1332.

11. NDLserved its Petition upon H&P on October 30, 2020. Therefore this Notice of
Removal of Action is filed within thirty days of H&P’s receipt of the initial pleading in
accordance with 28 U.S.C. §1446(b).

12. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal of Action is
being served on all parties to the action, and filed with the Clerk of the District Court of Tulsa
County of the State of Oklahoma.

WHEREFORE, Defendant H&P Investments, LLC hereby gives notice that the above-
referenced action pending against it in the District Court of Tulsa County of the State of

Oklahoma, has been removed to this Court.
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 4 of 17

November 19, 2020
Respectfully Submitted,

Baw Rau cAuahea/

Kayct Bair Hughes, OBA #18399
CROWE & DUNLEVY

A Professional Corporation

500 Kennedy Building

321 South Boston Avenue

Tulsa, Oklahoma 74103

(918) 592-9800

(918) 592-9801 (Facsimile)
kayci.hughes@crowedunlevy.com

-and-

L. Mark Walker, OBA #10508
Micah Adkison, OBA # 33107
CROWE & DUNLEVY

A Professional Corporation

Braniff Building

324 N. Robinson Ave., Suite 100
Oklahoma City, Oklahoma 73102
(405) 235-7700

(405) 239-6651 (Facsimile)
mark,walker@crowedunlevy.com
micah.adkison@crowedunlevy.com
Attorneys for Defendant H&P Investments, LLC
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 5 of 17

CERTIFICATE OF SERVICE

I hereby certify that on this 19th day of November, 2020, a copy of this Notice of
Removal was filed in the United States District court for the Northern District of Oklahoma and
that a true and correct copy of said Notice of Removal was served by mailing, postage prepaid,
to the following attorneys of record:

Stephen Q. Peters

BAUM GLASS JAYNE CARWILE &
PETERS

Mid-Continent Tower

401 S. Boston Avenue, Suite 2000

Tulsa, Oklahoma 74103
SPeters@bcjclaw.com

Attorney for Plaintiff New Dominion, LLC

and further that a copy of said Notice of Removal was delivered to the Tulsa County
Court Clerk for filing, on the 19th day of November, 2020.

Aguel Ran ‘ugha /

Kayti Bair Hughes

iB
RARE

io

IN THE DISTRICT COURT OF TULSA COUNTY

0 GJ 2020 -032.4Ai

NEW DOMINION, LLC,
Plaintiff,
v. Case No, Fook ED
H&P INVESTMENTS, LLC, ; OCT 21 2020
Defendant. SAE GF On Hae omaat
PETITION

Plaintiff, New Dominion, LLC, (“NDL”), for its Petition against Defendant H&P

Investments, LLC (“H&P”), states the following:
PARTIES, JURISDICTION AND VENUE

1. NDL is an Oklahoma limited liability company with its principal place of business

in Tulsa, Oklahoma.
2. H&P is a Delaware limited liability company with its principal place of business in

Birmingham, Alabama.

3. This Court has jurisdiction over the parties and subject matter of this action.

4. The agreements in dispute all have provisions that venue and jurisdiction shall be

in Tulsa County, Oklahoma or the Northem District of Oklahoma.
Venue and jurisdiction are proper in Tulsa County, State of Oklahoma.

5.
FACTS
6. NDL and H&P are parties or successors in interest to parties to various agreements
including inter alia.

a. Golden Loan Participation Agreement;

b. The Paden Project Participation Agreement;

EXHIBIT A

Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 6 of 17

Ol ct 12 199 oy

ya

aa SG

er

to Lessg Ayes

83
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 7 of 17

c. Boomtown Participation Agreement;
d, Amended and Restated Eight East Project Participation Agreement; and
e. Joint Operating Agreement dated August 12, 2011. ;
7. Each of these agreements cover the drilling and operation of oil and gas and
saltwater disposal wells in certain defined geographic areas, NDL is designated the operator of all
the wells and H&P is a non-operating working interest owner in the wells subject to the
agreements. ;
8. As operator, NDL bills H&P monthly for expenses incurred for operation of the
wells.
9. H&P now disputes, in writing, certain charges made by NDL to wells, which
charges are expressly allowed by the agreements or Oklahoma statute.
10. H&P’s written notice of disputes creates a justiciable and actual controversy
between the parties that should be resolved by the District Court herein.

CLAIM FOR RELIEF
(Declaratory Judgment)

11. | NDL incorporates and adopts paragraph | through 10 above and further alleges
and states as follows:

12. The acts and conduct of H&P has created an actual and justiciable controversy and
NDL requests that this Court determine the rights, status, and legal relations between the parties
herein, and determine the construction and validity of the agreements between the parties herein,
and determine the construction and validity of Oklahoma statutes regarding certain charges to
H&P’s joint account.

13. Plaintiff is not secking money damages and, in any event, Plaintiff avers that any

amount in controversy is less than $75,000.00.
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 8 of 17

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court grant Plaintiff declaratory relief finding that
NDL’s construction of the agreements is valid, that NDL’s statutory charges to H&P are valid,
together with an award of NDL’s costs and attorney fees incurred herein, and for such other relief

as this Court finds just and proper.

Respectfully submitted, '

| ME |

teph¢en Q. Peters, OBA #11469
BAUM GLASS JAYNE CARWILE & PETERS
Mid-Continent Tower
401 S. Boston Avenue, Suite 2000
Tulsa, Oklahoma 74103
Telephone: (918) 938-7944
Facsimile: (918) 938-7966

Email: SPeters@bciclaw.com
Attorney for Plaintiff, New Dominion, LLC
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 9 of 17

OSCN Case Details Page 1 of 5

OKLAHOMA

State Courts Network

 

The Information on this page Is NOT an officlal record. Do not rely on the correctness or completeness of

this information. Verify all information with the official record keeper. The information contained in this report

is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is

governed by this act, as well as other applicable state and federal laws.
IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

- No. CJ-2020-3216

: (Civil relief more than $10,000: DECLARATORY

| NEW DOMINION LLC,

Plaintiff, | JUDGMENT)
Vv. . 1 le
"H&P INVESTMENTS LLC, _ Filed: 10/2472020
Defendant.
Judge: Civil Docket G
PARTIES

H&P INVESTMENTS LLC, Defendant
NEW DOMINION LLC, Plaintiff

ATTORNEYS

Attorney Represented Parties
PETERS, STEPHEN Q (Bar #11469) NEW DOMINION LLC,
401 S BOSTSON AVE, STE 2000

BAUM GLASS JAYNE & CARWILE

TULSA, OK 74103

None

Fer cases filed before 1/1/2000, ancillary issues may not appear except in the docket.

https://www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=cj-2020-3216 11/19/2020
EXHIBIT B
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 10 of 17
OSCN Case Details Page 2 of 5

Issue # 1. issue: DECLARATORY JUDGMENT (DECLARE)
Filed By: NEW DOMINION LLC
Filed Date: 10/21/2020

 

 

 

Party Name Disposition Information
Defendant:
H&P INVESTMENTS LLC
DOCKET
Date - code Description Count Party Amount
10-21-2020 TEXT CIVIL RELIEF MORE THAN $10, 000 1
INITIAL | FILING.
10-21-2020 DECLARE "DECLARATORY JUDGMENT
10-21-2020 DMFE ‘DISPUTE MEDIATION FEE $ 7.00
40-21-2020 PFEt PETITION $ 163.00
Occument Avallable (41047996480)
_ BITIFF [EPDF
10-21-2020 PFET LAW LIBRARY FEE $ 6.00
40-21-2020 ‘OcIsR: “OKLAHOMA COURT INFORMATION $ 25.00
SYSTEM REVOLVING FUND
10-21-2020 OCJC OKLAHOMA COUNCIL ON JUDICIAL $ 1.55
COMPLAINTS REVOLVING FUND ©
40-21-2020 OCASA OKLAHOMA COURT APPOINTED | $ 5.00
SPECIAL ADVOCATES
10-21-2020 SSFCHSCPC SHERIFF'S SERVICE FEE FOR $ 10.00
COURTHOUSE SECURITY PER
BOARD OF COUNTY COMMISSIONER
40-21-2020 ‘CCADMINCSF COURT CLERK ADMINISTRATIVE FEE $ 1.00
ON COURTHOUSE SECURITY PER
BOARD OF COUNTY COMMISSIONER
10-21-2020 CCADMINO155 COURT CLERK ADMINISTRATIVE FEE $ 0.16
ON $1 55 COLLECTION
140-21 2020 SUFIS- STATE JUDICIAL REVOLVING FUND - - $ 0.45
INTERPRETER AND TRANSLATOR
SERVICES ©

https://www.osen.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2020-3216 11/19/2020
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 11 of 17

OSCN Case Details

Date Code

Count Party

Description

 

10-21-2020 DCADMIN155

10-21-2020 DCADMINOS

DISTRICT COURT ADMINISTRATIVE

FEE ON $1 55 COLLECTIONS

DISTRICT COURT ADMINISTRATIVE
FEE ON $5 COLLECTIONS

40-21-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE

10-21-2020 CCRMPF

10-21-2020 CCADMINO4

1 021 -2020 LTF

10-21-2020 SMF
10-21 -2020 SMIMA

10-21-2020 TEXT

"SUMMONS FEE (CLERKS FEE)

 

FEE ON COURTHOUSE SECURITY
PER BOARD OF COUNTY
COMMISSIONER

COURT CLERK'S RECORDS |

MANAGEMENT AND PRESERVATION
FEE

“COURT CLERK ADMINISTRATIVE FEE

ON COLLECTIONS

LENGTHY TRIAL FUND

SUMMONS ISSUED - MAILED BY
ATTORNEY

ocis HAS AUTOMATICALLY

ASSIGNED JUDGE CIVIL DOCKET G
TO THIS CASE.

https://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2020-3216

Page 3 of 5

_ Amount

$ 0.23
$ 0.75

$ 1.50

$ 10.00

$ 0.50

$ 10.00
$ 10.00

11/19/2020
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 12 of 17

OSCN Case Details Page 4 of 5
Date Code Description Count Party Amount
10-21-2020 ACCOUNT RECEIPT # 2020-4149232 ON
10/21/2020.

PAYOR: BAUM GLASS JAYNE &
CARWILE TOTAL AMOUNT PAID: $
252.14.

LINE ITEMS:

CJ-2020-3216: $173.00 ON AC01
CLERK FEES.

CJ-2020-3216: $6.00 ON AC23 LAW
LIBRARY FEE CIVIL AND CRIMINAL.
CJ-2020-3216: $1.66 ON AC31 COURT
CLERK REVOLVING FUND.
CJ-2020-3216: $5.00 ON AC58
OKLAHOMA COURT APPOINTED
SPECIAL ADVOCATES.

CJ-2020-3216: $1.55 ON ACS59
COUNCIL ON JUDICIAL COMPLAINTS
REVOLVING FUND.

CJ-2020-3216: $7.00 ON AC64
DISPUTE MEDIATION FEES CIVIL
ONLY.

CJ-2020-3216; $0.45 ON AC65 STATE
JUDICIAL REVOLVING FUND,
INTERPRETER SVCS.

CJ-2020-3216: $2.48 ON AC67
DISTRICT COURT REVOLVING FUND.
CJ-2020-3216: $25.00 ON AC79 OCIS
REVOLVING FUND.

CJ-2020-3216: $10.00 ON AC81
LENGTHY TRIAL FUND.
CJ-2020-3216: $10.00 ON AC8&8
SHERIFF'S SERVICE FEE FOR COURT
HOUSE SECURITY.

CJ-2020-3216: $10.00 ON AC89 COURT
CLERK'S RECORDS MANAGEMENT

AND PRESERVATION FEE.
11-05-2020 S PARTY HAS BEEN SUCCESSFULLY H&P
SERVED. H&P INVESTMENTS LLC /10- INVESTMENTS
30-20 LLC
Document Available (#1048143063)
(TIFF [&PDF

https://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2020-3216 11/19/2020
Case 4:20-cv-00592-TCK-CDL Docunient 2 Filed in USDC ND/OK on 11/19/20 Page 13 of 17

OSCN Case Details Page 5 of 5

https://www.osen.net/dockets/GetCaseInformation.aspx?db=tulsag&cnumber=cj-2020-3216 11/19/2020
ae

 

#104 by

IN THE DISTRICT IN AND FOR TULSA COUNTY

Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 14 of 17

mi

6

3*

STATE OF OKLAHOMA
NEW DOMINION, LLC, ) =
an Oklahoma Limited Liability Company, )} CJ 2 0 2 = 0 3 2 1 6
Plaintiff, } Caroline Wall
}
vs. } Case No.
} DISTRICT UR
H&P INVESTMENTS, LLC, )
Fee 2S
Defendant. ) NOV +5 2020
SUMMONS pon NEWeetretY, Court cer
To the Above-Named Defendant: H&P Investments, LLC EON OKA TULSA Co

3535 Grandview Parkway, Suite 315
Birmingham, Alabama 35243

You have been sued by the above-named Plaintiff, and you are required to file a written Answer to the attached
PETITION in the Court in the above County and at the above address within twenty (20) days after service of this
Summons upon you, exclusive of the date of service. Within the same time, a copy of your Answer must be delivered or
mailed to the attorney for Plaintiff. Unless you respond to the petition within the time stated, judgment will] be rendered
against you with costs of the action.

    

Issued this day of October, 2020.
(Seal)
Don Newberry, Ty County CouryClerk
a
by” f hy Wd) Deputy Court Clerk
© Certified Mail
© Sheriff County
G Special Process Server
Attorney(s) for Plaintiif(s):

Stephen Q. Peters, OBA #11469

BAUM GLASS JAYNE CARWILE & PETERS
401 S. Boston Avenue, Suite 2000

Tulsa, Oklahoma 74103

Telephone: (918) 938-7944

 

Appointed to serve. PSL#

 

This summons was servedon _/ of Ei / 40 .

bukyp Boor >

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS SUIT OR
YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY
BE FILED WITHIN THE TIME LIMIT STATED IN THE SUMMONS,

 
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 15 of 17

 
 

see ee er ae el] oh DELIVERY

A
Band addrocs on the reverse x et? CI Agent
pari return the card to you, Cl Addresses
@ Attach thig’card to the back of the mailpiece, ai WOE Ot, |° Wes ivery
or on the front If space its.
1. Article Addressed to: D. Dy) Old Oi I I Ovos

Hy P duvestuenz A ann It YES, enter delivery address bolow: No °.
359% Grandview Rackuey

Bennie HL 35443
TC es

 
 
    

 

 

 

 

 

 

 

 

Cy Pepiotoned ees

Se rare Restricted Oelvery O Repicterod Mail Restricted

402 §291 9154 7423 26 CF Serted Mal Reatricted Datary A Betum Receipt tor '

2 Article Number (Transfer from service label) Br enc on Delivery Frewticted Delivery’ See ey
7019 O700 0001 02395 7244 TBs! Rasttctad Detvery Delivery

 

' PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Rosas Receipt
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 16 of 17

£

Case 5:17-cv-00703-F Documenti7 Filed 07/13/17 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

MATT MEIER, SHERYL MEIER,
KAI BACH, on behalf of themselves and
all others similarly situated,

Plaintiffs,

v. Case No. CIV-17-703-D
CHESAPEAKE OPERATING L.L.C.;
DEVON ENERGY PRODUCTION
COMPANY, LP; MIDSTATES
PETROLEUM COMPANY LLC; NEW
DOMINION, LLC; RANGE
PRODUCTION COMPANY, LLC;
SPECIAL ENERGY CORPORATION;
and WHITE STAR PETROLEUM, LLC,

OO? (OA (O? (OR WO? 6 (O62 69 CO? GO COA 7? CO 60 (OA (G2 CO

Defendants.

DEFENDANT NEW DOMINION, LLC’S DISCLOSURE
STATEMENT IDENTIFYING CONSTITUENTS OF LLC

Pursuant to LCvR 7.1.1, the undersigned counsel of record for New Dominion,
LLC states that New Dominion, LLC is a limited liability company organized under the
laws of the State of Oklahoma and having its principal place of business in the State of
Oklahoma. Following is a list of the members of New Dominion, LLC and their

respective states of citizenship.

EXHIBIT C
Case 4:20-cv-00592-TCK-CDL Document 2 Filed in USDC ND/OK on 11/19/20 Page 17 of 17

Case 5:17-cv-00703-F Document17 Filed 07/13/17 Page 2 of 2

Member State

David J. Chernicky Trust dated Oklahoma

February 7, 2005

Chernico Exploration, Inc. Oklahoma
Respectfully submitted,

/s/ Robert G. Gum
Robert G. Gum, OBA No. 3659

April B. Coffin, OBA No. 31965

GUM, PUCKETT & MACKECHNEE, L.L.P.

105 North Hudson, Suite 900

Oklahoma City, Oklahoma 73102

Telephone: (405) 488-1212

Facsimile: (405) 488-1216
rggum@gpmlegal.net

abcoffin@gpmlegal.net

Attorneys for Defendant New Dominion, LLC

CERTIFICATE OF SERVICE

The undersigned hereby certifies that all counsel of record who are deemed to
have consented to electronic service are being served with a copy of this document via
the Court’s CM-ECF system on July 13, 2017.

/s/ Robert G. Gum
Robert G. Gum
